Exhibit 10.7



AMENDMENT NO. 3 TO THE
ADVISORY AGREEMENT


August 29, 2014


This Amendment No. 3 (this “Amendment”) to the Advisory Agreement among Toys
“R” Us, Inc., (the “Company”), Bain Capital Partners, LLC, a Delaware limited
liability company (“BCP”), Bain Capital, Ltd., a company organized under the
laws of England and Wales (“BCL” and, together with BCP, “Bain”), Kohlberg
Kravis Roberts & Co., L.P., a Delaware limited partnership (“KKR”), and Vornado
Truck LLC, a Delaware limited liability company (“Vornado” and together with
Bain and KKR, the “Advisors”), dated as of July 21, 2005, as amended on June 10,
2008 and as further amended on February 1, 2009 (the “Agreement”), shall become
effective as of August 29, 2014. Capitalized terms used but not otherwise
defined in this Amendment have the meaning given to such terms in the
Reorganization Agreement and/or the Agreement, as applicable.


1.
Definition of Quarterly Fee Amount. The definition of “Quarterly Fee Amount” is
hereby amended and restated as follows:



““Quarterly Fee Amount” shall mean (a) $3,750,000 per fiscal quarter for the
Company’s fiscal year 2005 and (b) for each fiscal year thereafter during the
Term, an amount per fiscal quarter equal to one hundred five percent (105%) of
the applicable Quarterly Fee Amount for the immediately preceding fiscal year
(the “Quarterly Fee Increase”); provided that, for fiscal year 2009 only, the
Quarterly Fee Amount shall be reduced to $3,750,000 per fiscal quarter. If the
Company successfully completes an Initial Public Offering (“IPO”), the Advisors
may elect to receive and the Company shall pay from the proceeds of an IPO, an
amount equal to the aggregate difference between: (i) the Quarterly Fee Amount
the Company would have paid had the amount not been fixed in fiscal year 2009
and (ii) the Quarterly Fee Amount payments that were made by the Company for
fiscal year 2009. For purposes of clarification, the Quarterly Fee Amount for
fiscal year 2010 shall be $4,786,055.86 per fiscal quarter. Notwithstanding the
foregoing, the Quarterly Fee Amount for fiscal year 2014 and each fiscal year
thereafter during the Term or any extension of the Term shall be $4,363,110. If
the Company successfully completes an IPO, the Advisors may elect to receive and
the Company shall pay from the proceeds of an IPO, an amount equal to the
aggregate difference between: (x) the Quarterly Fee amount the Company would
have paid in fiscal year 2014 and each fiscal year thereafter had such amounts
not been fixed and (y) the Quarterly Fee Amount payments that were made by the
Company for fiscal year 2014 and each fiscal year thereafter.”




2.
The parties acknowledge that for fiscal year 2014, any excess Quarterly Fee
Amounts paid by the Company before this Amendment was adopted (i.e., the amount
of any Quarterly Fee Amount that was paid which was in excess of $4,363,110)
will be applied as a credit to the next occurring Quarterly Fee Amount so that
the total paid in fiscal year 2014 will equal $17,452,440.







--------------------------------------------------------------------------------



3.
Continuing Force and Effect. The Agreement, as modified by the terms of this
Amendment, shall continue in full force and effect from and after the date of
the adoption of this Amendment set forth above.



4.
Counterparts. This Amendment may be executed by the parties hereto in any number
of separate counterparts (including facsimiled counterparts), each of which
shall be deemed to be an original, and all of which taken together shall be
deemed to constitute one and the same instrument.



5.
GOVERNING LAW. THIS AMENDMENT AND SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to the
Advisory Agreement on the day and year first written above.
 
TOYS “R” US, INC.
 
 
 
 
 
 
By:
/s/ David J. Schwartz


 
 
Name: David J. Schwartz
 
 
Title: Executive Vice President – General
Counsel
 
 
 
 
BAIN CAPITAL PARTNERS, LLC
 
 
By:
/s/ Matthew S. Levin
 
 
Name: Matthew S. Levin


 
 
Its:
 
 
 
 
 
 
BAIN CAPITAL, LTD.


 
 
By:
/s/ Matthew S. Levin
 
 
Name: Matthew S. Levin


 
 
Its:
 
 
 
 
 
 
KOHLBERG KRAVIS ROBERTS & CO., L.P.
 
 
 
 
 
By:
 KKR & Co. LLC
 
 
 
 
 
By:
/s/ William Janetschek
 
 
Name: William Janetschek


 
 
Its:
 Chief Financial Officer
 
 
 
 
 
VORNADO TRUCK, LLC
 
 
 
 
 
By:
/s/ Wendy Silverstein
 
 
Name: Wendy Silverstein


 
 
Its: Authorized Signatory
 





